         Case 1:12-cr-00081-PAE Document 112 Filed 06/10/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 9, 2020

Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Benito Del Rosario, 12-CR-81 (PAE)

Judge Engelmayer:

       I write to request an extension to file a response in the above-captioned case. On June 2,
2020, this Court directed the Government to respond to the defendant’s motion for a sentencing
reduction by June 8, 2020. Dkt. 109. The Government inadvertently missed that deadline because
the Assistants in charge of the case no longer work at the Office. The Government respectfully
requests an extension until June 17, 2020 to file its response.


                                             Respectfully,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                         by: ___/s/ Thomas Burnett________________
                                             Thomas S. Burnett
                                             Assistant United States Attorney
                                             (212) 637-1064



      Granted. The Clerk of Court is respectfully directed to terminate the motion
      at Dkt. 111. SO ORDERED.


              PaJA.�
         __________________________________
               PAUL A. ENGELMAYER 6/10/2020
               United States District Judge
